Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot between the ledge and side surface of claim 56 and 57 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 44 is objected to under 37 CFR 1.75(c) as being in improper form because the claim is recited as being dependent upon “claim 38 any one of claim 38 to 43”.  See MPEP § 608.01(n).  Accordingly, it is assumed the “any one of claim 38 to 43” is a typo and claim 44 is considered dependent upon only claim 38. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56 and 57 recite that the slot is formed between the ledge and the side surface, but this contrary to the drawings which show the slot formed in the ledge. This renders the claim indefinite since it is unclear how a slot between the ledge and side surface would allow for the rotation given the spacing for the ledge to the bottom edge. It is suggested to claim that the slot is formed in the ledge. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2,919,033 to Lundqvist. Lundqvist teaches a storage system comprising first and second cantilevered brackets. Each bracket is composed of an elongated support (4) with a connection interface at a proximal end. The connection interface includes a rearward extension (3) that fits in an opening (2) on a vertical standard (1). A ledge (5) is affixed to the side surface of the elongated support. A distance from the upper surface of the ledge to the top edge is uniform along the length of the ledge.   A lower surface of the ledge is above the bottom edge as best seen in figure 2.  A shelf (8) is supported between the brackets on the upper surface of the ledge via the groove (9).  The front and the top surface of the shelf are aligned with the top and front edge of the shelf as best seen in figure 1. Screws (10,11) secure the ledge to the shelf. 

Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,497,185 to Barrett. Barrett teaches a storage system comprising first and second cantilevered brackets. Each bracket is composed of an elongated support (14, 16) with a connection interface at a proximal end. The connection interface includes a rearward extension (24) that has slots that engage an edge of an opening on a vertical standard (Barrett, Col 3, line 18-25). A ledge (18) is affixed to the side surface of the elongated support. A distance from the upper surface of the ledge to the top edge is uniform along the length of the ledge as best seen in figures 7 and 8.   A lower surface of the ledge is above the bottom edge as best seen in figures 7 and 8.  A shelf (20,22) is supported between the brackets on the upper surface of the ledge via the slide mechanism.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,919,033 to Lundqvist in view of US Patent Publication 2016/0316939 to Kraiss. Lundqvist discloses every element as disclosed and a discussed above except the ledge having a post. Kraiss teaches a cantilevered bracket for a storage system comprising an elongated support (7a or 7b) with proximal and distal ends. The elongated support comprising a top edge and two parallel side surfaces along at least a portion of its length. A connection interface (39) at the proximal end of the elongated support.  A ledge (44) that projects outwardly at a right angle from one of the two side surfaces along at least a portion of the length of the elongated support, the ledge having an upper surface uniformly below the top edge as best seen in figure 3 and 4. The shank of the screw that extends through the hole (46) is considered to be the post and the threads are considered to be the means for locking the post within an opening in the shelf.  Before the effective filing date of the claimed invention it would have been obvious for a person of ordinary skill in the art to modify the system of Lundqvist by adding holes in the ledge as taught by Kraiss for the screws to extend through to secure the shelf. The screws are considered to be the posts.  


Claim(s) 37 and 39-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2007/0221597 to Chen. Chen teaches a storage system comprising first and second cantilevered brackets. Each cantilevered bracket comprises a projection with a top edge and two parallel side surfaces along at least a portion of its length. A ledge (60) projects outwardly at a right angle from one of the two side surfaces along at least a portion of the length of the elongated support, the ledge having an upper surface uniformly below the top edge as best seen in figure 6 and 8. A closed rod hanger comprises a closet rod holder (70) with a tab (71). The tab is inserted in a slot (101) as best seen in figure 11. The slot is located on the bottom of the bracket and is located between a ledge and a side surface. 

Allowable Subject Matter
Claim 38 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed 7/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/JANET M WILKENS/                                                                                                          Primary Examiner, Art Unit 3637                                                                                              

/T.M.A/             Examiner, Art Unit 3637